DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-12, 14-21, 23, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clement et al. (US 7,240,470 B2).
Regarding claim 1, Clement et al. discloses a grounds maintenance vehicle comprising: 
a vehicle frame (wheel bracket 17) defining a column opening (opening of wheel tube 21) having a first end and a second end; 
an implement (wheel 15, swivel frame 43) coupled to the vehicle frame; 
a height adjustment column (18) having a base and a distal end (see FIG.4 below), wherein the base is fixed to the implement and the distal end of the height adjustment column extends through the column opening from the first end beyond the second end, wherein the 
a second locking structure (includes 19, 20) coupled to the vehicle frame, wherein the second locking structure is configured to releasably engage with the first locking structure (when places in the lowest hole  44) such that the plurality of height setting locations are positioned beyond the second end of the column opening.  

    PNG
    media_image1.png
    917
    935
    media_image1.png
    Greyscale


Regarding claim 2, Clement et al. further discloses the grounds maintenance vehicle of claim 1, wherein the implement (see FIGS.1-3) comprises a cutting deck (10) having a housing (11-13) defining a cutting chamber and cutting blades (col.2, line 49) disposed in the cutting chamber.  

Regarding claim 3, Clement et al. further discloses the grounds maintenance vehicle of claim 2, wherein the implement further comprises a handle (unnumbered steering wheel in FIG.3) coupled (indirectly) to the housing.  

Regarding claim 4, Clement et al. the grounds maintenance vehicle of claim 1, further comprising a height selection tool (37) configured to be coupled to the height adjustment column, wherein the height selection tool is translatable to each of the plurality of height setting locations.  

Regarding claim 5, Clement et al. further discloses the grounds maintenance vehicle of claim 4, wherein the height selection tool (37) coupled to the height adjustment column has a combined width dimension that exceeds a corresponding width of the second end of the column opening (see FIG.4; length of pin is longer than the diameter of the hole of tube 21).  

Regarding claim 6, Clement et al. further discloses the grounds maintenance vehicle of claim 4, wherein the height setting locations comprise a series of pin openings (44) between the first locking structure and the distal end, and the height selection tool comprises a pin (37) configured to be received by any one pin opening of the series of pin openings.  

Regarding claim 8, Clement et al. further discloses the grounds maintenance vehicle of claim 1, further comprising wheels (15) coupled to the vehicle frame.  

Regarding claim 9, Clement et al. further discloses the grounds maintenance vehicle of claim 1, wherein the second locking structure (19, 20) comprises a latch (19, 20) configured to selectively engage the height adjustment column.  

Regarding claim 10, Clement et al. further discloses the grounds maintenance vehicle of claim 9, further comprising a fixed collar (21) defined around the height adjustment column (18), wherein the first locking structure comprises a portion of an annular facing surface (interior surface of hole on tube 21 through which the pin 19 is inserted, as shown in FIG.4 and disclosed in col.3, lines 56-58) of the fixed collar and the second locking structure (19, 20) is defined by an oppositely-facing surface (exterior surface of pin 19) of the latch, wherein the first locking structure and the second locking structure releasably engage one another.  

Regarding claim 11, Clement et al. further discloses the grounds maintenance vehicle of claim 9, further comprising a spring (33) operatively disposed between the latch and the vehicle frame to bias the latch.  

Regarding claim 12, Clement et al. further discloses the grounds maintenance vehicle of claim 11, wherein the spring biases the latch towards the height adjustment column (col.3, lines 65-67).  

Regarding claim 14, Clement et al. further discloses the grounds maintenance vehicle of claim 1, the plurality of height setting locations (44) comprises a first height setting location and a last height setting location, where the last height setting location is positioned towards the distal end, and the first height setting location is positioned between the first locking structure and the last height setting location (see FIG.4 of Clement et al.).  

Regarding claim 15, Clement et al. discloses a grounds maintenance vehicle comprising: 
a vehicle frame (17); 
an implement (15, 43) translatably coupled to the vehicle frame, wherein the implement is vertically translatable relative to the vehicle frame; 
a height selection tool (37) configured to select one vertical position of a plurality of selectable vertical positions (via holes 44), wherein each selectable vertical position limits a maximum distance between the implement and the vehicle frame, and wherein at each vertical position, weight of the implement is received by the height selection tool; and 
a support mechanism (includes 19, 20) configured to selectively position the implement relative to the vehicle frame, wherein, upon engagement, the support mechanism is configured to prevent the weight of the implement from being received by the height selection tool, wherein the support mechanism comprises a horizontally pivotable latch (20; horizontally pivotable about horizontal roll pin 45).  

Regarding claim 16, Clement et al. further discloses the grounds maintenance vehicle of claim 15, wherein the horizontally pivotable latch (20) is pivotably coupled to the vehicle frame (via U-shaped member 35) and is configured to selectively engage the implement (via column/shaft 18).  

Regarding claim 17, claim 17 recite similar limitations as claim 11 and is therefore rejected using the same art and rationale as set forth above.   

Regarding claims 18-21 and 23, claims 18-21 and 23 recite similar limitations as claims 1, 4-6 and 9-10 and are therefore rejected using the same art and rationale as set forth above.

Regarding claim 24, claim 24 recite similar limitations as claim 2 and is therefore rejected using the same art and rationale as set forth above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Clement et al., as applied to claims 6 and 21 above, and further in view of Finkner (US 2007/0062170 A1).
Regarding claim 7, Clement et al. discloses the grounds maintenance vehicle of claim 6, except wherein the height selection tool further comprises an adjustment collar slidably disposed on the height adjustment column between the pin (37) and the second end of the column opening (18).
Finker teaches a similar ground maintenance vehicle height selection assembly comprising an adjustment collar (washer 207) to support a pin (206; bottom half of para.[0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Clement et al. to include an adjustment collar as taught by Finker in order to support the pin.  

Regarding claim 22, claim 22 recite similar limitations as claim 7 and is therefore rejected using the same art and rationale as set forth above. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clement et al. (‘470).
Regarding claim 13, Clement et al. discloses the grounds maintenance vehicle of claim 11, wherein the spring biases the latch towards, instead of away from, the height adjustment column.  Note that it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  See also, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).  See MPEP 2144.04.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the rearrange the parts such that the spring biases the latch away from the column, so long as the result remains the same, wherein the pin (19) is configured to engage the tube (21) and column (18), as it has been held that rearranging parts of an invention involves only routine skill in the art and the predictable result is a more adaptable latch. 

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finkner (‘170) in view of Clement et al. (‘470).
Regarding claim 25, Finkner discloses a mower comprising: 
a vehicle frame (104) defining a plurality of column openings (see FIG.1, unnumbered) each having a first end and a second end; 
wheels (109) coupled to the vehicle frame; 
a cutting deck (114) coupled to the vehicle frame, wherein the cutting deck comprises a cutting blade (para.[0023], “(not shown)”) and a housing (see FIGS.1-3) defining a cutting chamber, where the cutting blade is rotatably disposed in the cutting chamber; 
a plurality of height adjustment columns (202a-b; see FIGS.4-5) each having a base (with threaded portion 208 or 214) and a distal end (with holes 204) and each defining a series of pin openings (204) between the base and the distal end, wherein each base is fixed to the cutting deck and each height adjustment column slidably extends through a corresponding column opening of the plurality of column openings from the first end beyond the second end; 
a plurality of height selection tools (includes pins 206 and washers 207; see FIG.3) each associated with a particular height adjustment column of the plurality of height adjustment columns, wherein each height selection tool comprises an adjustment collar (207) slidably disposed on the associated height adjustment column, and a pin (206) configured to be removably received by any one of the series of pin openings of the associated height adjustment column, wherein each adjustment collar is configured to be positioned between the second end of the corresponding column opening and the pin (see FIG.2).
Finkner does not disclose a support mechanism.
Clement et al. discloses a similar height adjustment mechanism for a mower, wherein the height adjustment mechanism further comprises a support mechanism comprising a first locking structure defined (one of openings 44) by at least one height adjustment column of the plurality of height adjustment columns and a second locking structure (19-20) configured to releasably engage with the first locking structure such that the series of pin openings (44) are positioned outside of the corresponding column opening, beyond the second end of the column opening, wherein the first locking structure (44) is at least a portion of an annular facing surface by each height adjustment column and the second locking structure is defined by a manually engageable latch (20), wherein the latch is horizontally rotatable (via horizontal pin 45), wherein providing the support height mechanism allows the operator to set the cutting deck in two different positions and allows the operator to return to a previously set cutting height (col.3, lines 41-42; col.4, lines 15-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mower of Finkner to include a support height adjustment mechanism as taught by Clement et al. intruder to allow the cutting deck to have two different positions, allowing the operator to go from one cutting height to a previously set cutting height, thus providing a more easily adaptable mower with a mower efficient cutting deck.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/Examiner, Art Unit 3671